 

Exhibit 10.41

 



GLOBAL NET LEASE, INC.

 

SECOND AMENDED AND RESTATED

 

2015 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT

 

This SECOND AMENDED AND RESTATED 2015 ADVISOR MULTI-YEAR OUTPERFORMANCE
AGREEMENT (this “Agreement”) made as of February 25, 2016, by and among GLOBAL
NET LEASE INC., a Maryland corporation (the “Company”), its subsidiary GLOBAL
NET LEASE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership and the
entity through which the Company conducts substantially all of its operations
(the “Partnership”), and GLOBAL NET LEASE ADVISORS, LLC, a Delaware limited
liability company, the Company’s manager (the “Advisor”).

 

RECITALS

 

The Advisor provides services to the Company pursuant to the Amended and
Restated Advisory Agreement by and among the Company, the Partnership and the
Advisor, dated as of November 7, 2012, as amended from time to time.

 

The Board of Directors of the Company (the “Board”), or a committee of the Board
designated by the Board, approved this Agreement to provide the Advisor with the
incentive compensation described in this Agreement (the “Award”) and thereby
provide additional incentive for the Advisor to promote the progress and success
of the business of the Company and its affiliates, including the Partnership.
This Agreement evidences the Award and is subject to the terms and conditions
set forth herein and in the Partnership Agreement (as defined herein).

 

NOW, THEREFORE, the Company, the Partnership and the Advisor agree as follows:

 

1.                  Administration. The Award granted under this Agreement shall
be administered by a Committee appointed by the Board from time to time to
administer the Plan (the “Committee”); provided that all powers of the Committee
hereunder can be exercised by the full Board if the Board so elects. To the
extent that no Committee exists that has the authority to administer this
Agreement, the functions of the Committee shall be exercised by the Board and
the Board shall be considered the “Committee” hereunder. The Committee shall
have the discretionary authority to make all determinations regarding the Award,
including, without limitation, the interpretation and construction of the Award
and the determination of relevant facts; provided such determinations are made
in good faith and are consistent with the purpose and intent of the Award.
Except as expressly provided herein, no such action by the Committee shall
adversely affect the rights of the Advisor to any earned and outstanding Award
LTIP Units (as defined below). Subject to the terms hereof, all decisions made
by the Committee shall be final, conclusive and binding on all persons,
including the Company, the Partnership and the Advisor. No member of the
Committee, nor any other member of the Board or any officer or employee of the
Company acting on behalf of the Committee, shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to the Award, and all members of the Committee and each other member of the
Board and any officer or employee of the Company acting on their behalf shall,
to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.

 



 
 

 

2.                  Definitions. The definitions for certain terms used herein
are set forth in Exhibit A.

 

3.                  Outperformance Award.

 

a.                   On June 2, 2015 (the “Grant Date”) the Advisor was granted
the Award, consisting of 9,041,801 LTIP Units (the “Award LTIP Units”), which
will be subject to forfeiture and vesting to the extent provided in this Section
3 and Section 4 hereof.

 

b.                  As soon as practicable following each Valuation Date, but as
of such Valuation Date, the Committee will determine the applicable Annual
Amount and divide the resulting dollar amount by the Common Stock Price
calculated as of the applicable Valuation Date (appropriately adjusted to the
extent that the Conversion Factor is greater or less than 1.0); the resulting
number of unit equivalents determined for each Valuation Date referred to herein
as the “Annual OPP Unit Equivalent”.

 

c.                   As soon as practicable following the Second Valuation Date,
but as of the Second Valuation Date, the Committee will determine the Interim
Amount and divide the resulting dollar amount by the Common Stock Price
calculated as of the Second Valuation Date (appropriately adjusted to the extent
that the Conversion Factor is greater or less than 1.0); the resulting number of
unit equivalents determined as of the Second Valuation Date referred to herein
as the “Interim OPP Unit Equivalent”.

 

d.                  As soon as practicable following the Final Valuation Date,
but as of the Final Valuation Date, the Committee will:

 

(i)                 determine the Final Absolute TRS Amount;

 

(ii)               determine the Final Relative TRS Amount;

 

(iii)             determine the Total Outperformance Amount; and

 

(iv)             divide the resulting dollar amounts by the Common Stock Price
calculated as of the Final Valuation Date (appropriately adjusted to the extent
that the Conversion Factor is greater or less than 1.0); the resulting number of
unit equivalents determined as of the Final Valuation Date referred to herein as
the “Final OPP Unit Equivalent.”

 

If the Total OPP Unit Equivalent is smaller than the number of Award LTIP Units
previously issued to the Advisor, as of the Final Valuation Date, the Advisor
shall forfeit the number of Award LTIP Units equal to the difference without
payment of any consideration by the Partnership or the Company; thereafter the
term Award LTIP Units will refer only to the Award LTIP Units that were not so
forfeited and neither the Advisor nor any of its successors, members or their
respective assigns or personal representatives will have any further rights or
interests in the Award LTIP Units that were so forfeited. If the Total OPP Unit
Equivalent is greater than the number of Award LTIP Units previously issued to
the Advisor: (A) the Company shall cause the Partnership to issue to the
Advisor, as of the Final Valuation Date, a number of additional LTIP Units equal
to the difference; (B) such additional LTIP Units shall be added to the Award
LTIP Units previously issued, if any, and thereby become part of this Award; and
(C) the Company and the Partnership shall take such action as is necessary to
accomplish the grant of such additional LTIP Units; provided that such issuance
will be subject to the Advisor executing and delivering such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws. If the Total OPP Unit Equivalent is the same
as the number of Award LTIP Units previously issued to the Advisor, then there
will be no change to the number of Award LTIP Units under this Award.

 



 2 

 

 

e.                   If any of the Award LTIP Units have been earned based on
performance as provided in Sections 3(b), (c) and (d), subject to Section 4
hereof, the Award LTIP Units shall become vested in the following amounts and at
the following times, provided that the Continuous Service of the Advisor must
continue through the applicable vesting date:

 

(i)                 one-third (1/3) on June 2, 2018;

 

(ii)               one-third (1/3) on June 2, 2019; and

 

(iii)             one-third (1/3) on June 2, 2020.

 

f.                   Within thirty (30) days following each vesting date under
Section 3(e), the Advisor, in its sole discretion, shall be entitled to convert
such Award LTIP Units that vested on such date into OP Units in accordance with
the terms of the Partnership Agreement.

 

g.                  Any Award LTIP Units that do not become vested pursuant to
Section 3(e) or Section 4 hereof shall, without payment of any consideration by
the Partnership or the Company automatically and without notice be forfeited and
be and become null and void, and neither the Advisor nor any of its successors,
heirs, assigns, members or their respective assigns or personal representatives
will thereafter have any further rights or interests in such forfeited Award
LTIP Units.

 

4.                  Termination/Change of Control.

 

a.                   In the event the Company terminates the Advisor’s
Continuous Service for any reason prior to the Final Valuation Date, the
calculations provided in Sections 3(b), (c) and (d) hereof shall be performed as
of the Valuation Date next following such termination (and if such Valuation
Date is not the Final Valuation Date, on the Final Valuation Date as well) as if
the termination of Continuous Service had not occurred and the Advisor shall be
fully (100%) vested in the Total OPP Unit Equivalent as so determined. Within
thirty (30) days of the date such calculations are completed, the Advisor, in
its sole discretion, shall be entitled to convert the Total OPP Unit Equivalent
so determined into OP Units in accordance with the terms of the Partnership
Agreement.

 

b.                  In the event the Company terminates the Advisor’s Continuous
Service for any reason after the Final Valuation Date, any then unvested Award
LTIP Units shall be fully (100%) vested and non-forfeitable hereunder. Within
thirty (30) days of the date such termination, the Advisor, in its sole
discretion, shall be entitled to convert such Award LTIP Units into OP Units in
accordance with the terms of the Partnership Agreement.

 



 3 

 

 

c.                   In the event of a Change in Control prior to the Final
Valuation Date, (i) the Advisor shall become fully (100%) vested in any Award
LTIP Units that had been earned but were unvested prior to the Change in Control
and within thirty (30) days of the date such Change in Control, the Advisor, in
its sole discretion, shall be entitled to convert such Earned Annual and Interim
OPP Units into OP Units or common stock in accordance with the terms of the
Partnership Agreement; and (ii) the calculations provided in Sections 3(b), (c)
and (d) hereof shall be performed as of the Valuation Date next following such
Change in Control (and if such Valuation Date is not the Final Valuation Date,
on the Final Valuation Date as well) and the Advisor shall be fully (100%)
vested in the Total OPP Unit Equivalent as so determined and within thirty (30)
days of the date such calculations are completed, the Advisor, in its sole
discretion, shall be entitled to convert the number of Award LTIP Units so
determined into OP Units in accordance with the terms of the Partnership
Agreement.

 

d.                  In the event of a Change in Control after the Final
Valuation Date, subject to the Continuous Service of the Advisor through the
date of such Change in Control, any then unvested Award LTIP Units shall be
fully (100%) vested and non-forfeitable hereunder. Within thirty (30) days of
the date such Change in Control, the Advisor, in its sole discretion, shall be
entitled to convert such Award LTIP Units into OP Units in accordance with the
terms of the Partnership Agreement.

 

5.                  Rights of Advisor. The Advisor shall have no rights with
respect to this Agreement (and the Award evidenced hereby) unless the Advisor
shall have accepted this Agreement prior to the close of business on the
Effective Date by signing and delivering to the Partnership a copy of this
Agreement. Upon acceptance of this Agreement by the Advisor, the Partnership
Agreement shall be amended to reflect the issuance to the Advisor of the Award
LTIP Units so accepted. Thereupon, the Advisor shall have all the rights of a
Limited Partner of the Partnership with respect to the Award LTIP Units, as set
forth in the Partnership Agreement, subject, however, to the restrictions and
conditions specified herein. Award LTIP Units constitute and shall be treated
for all purposes as the property of the Advisor, subject to the terms of this
Agreement and the Partnership Agreement.

 

6.                  Distributions.

 

a.                   The Advisor shall be entitled to receive distributions with
respect to the Award LTIP Units to the extent provided for in the Partnership
Agreement.

 

b.                  The LTIP Unit Distribution Participation Date (as defined in
the Partnership Agreement) with respect to any Award LTIP Unit shall be the date
as of which such Award LTIP Unit is earned pursuant to Sections 3(b), (c) and
(d), and as of such date, the Advisor will be entitled, for each Award LTIP Unit
earned, to a priority distribution from the Partnership in cash equal to the
difference of (i) the quotient of (A) the per unit amount of all distributions
paid with respect to each OP Unit on or after the Effective Date and before the
date on which such Award LTIP Unit is earned (other than those with respect to
which an adjustment was made pursuant to Section 8 hereof) divided by (B) the
Conversion Factor minus (ii) any amounts previously distributed by the
Partnership with respect to such Award LTIP Unit.

 



 4 

 

 

c.                   All distributions paid with respect to Award LTIP Units
shall be fully vested and non-forfeitable when paid, whether or not the
underlying LTIP Units have been earned based on performance or have become
vested based on the passage of time as provided in Section 3 or Section 4
hereof.

 

7.                  Restrictions on Transfer. Except as otherwise permitted by
the Committee in its sole discretion, none of the Award LTIP Units granted
hereunder nor any of the OP Units of the Partnership into which such Award LTIP
Units may be converted (the “Award OP Units”) shall be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of, encumbered, whether voluntarily or by operation of law (each such action a
“Transfer”). The transferee in any Transfers of Award LTIP Units or Award OP
Units permitted by the Committee must agree in writing with the Company and the
Partnership to be bound by all the terms and conditions of this Agreement and
that subsequent transfers shall be prohibited except those in accordance with
this Section 7. Additionally, all Transfers of Award LTIP Units or Award OP
Units must be in compliance with all applicable securities laws (including,
without limitation, the Securities Act) and the applicable terms and conditions
of the Partnership Agreement. In connection with any Transfer of Award LTIP
Units or Award OP Units, the Partnership may require the Advisor to provide an
opinion of counsel, satisfactory to the Partnership, that such Transfer is in
compliance with all federal and state securities laws (including, without
limitation, the Securities Act). Any attempted Transfer of Award LTIP Units or
Award OP Units not in accordance with the terms and conditions of this Section 7
shall be null and void, and the Partnership shall not reflect on its records any
change in record ownership of any Award LTIP Units or Award OP Units as a result
of any such Transfer, shall otherwise refuse to recognize any such Transfer and
shall not in any way give effect to any such Transfer of any Award LTIP Units or
Award OP Units. Except as provided in this Section 7, this Agreement is personal
to the Advisor, is non-assignable and is not transferable in any manner, by
operation of law or otherwise.

 

8.                  Changes in Capital Structure. If (i) the Company shall at
any time be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or stock of the Company or other transaction similar thereto, (ii) any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, significant repurchases of stock, or other similar change
in the capital stock of the Company, (iii) any cash dividend or other
distribution to holders of share of Common Stock or OP Units shall be declared
and paid other than in the ordinary course, or (iv) any other extraordinary
corporate event shall occur that in each case in the good faith judgment of the
Committee necessitates action by way of equitable or proportionate adjustment in
the terms of this Agreement or the Award LTIP Units to avoid distortion in the
value of this Award, the Committee shall make equitable or proportionate
adjustment and take such other action as it deems necessary to maintain the
Advisor’s rights hereunder so that they are substantially proportionate to the
rights existing under this Award and the terms of the Award LTIP Units prior to
such event, including, without limitation: (A) interpretations of or
modifications to any defined term in this Agreement; (B) adjustments in any
calculations provided for in this Agreement, and (C) substitution of other
awards. All adjustments made by the Committee shall be final, binding and
conclusive.

 



 5 

 

 

9.                  Miscellaneous.

 

a.                   Amendments. This Agreement may be amended or modified only
with the consent of the Company and the Partnership acting through the
Committee; provided that any such amendment or modification that adversely
affects the rights of the Advisor hereunder must be consented to by the Advisor
to be effective as against it. Notwithstanding the foregoing, this Agreement may
be amended in writing signed only by the Company and the Partnership to correct
any errors or ambiguities in this Agreement and/or to make such changes that do
not adversely affect the Advisor’s rights hereunder.

 

b.                  Legend. The records of the Partnership evidencing the Award
LTIP Units shall bear an appropriate legend, as determined by the Partnership in
its sole discretion, to the effect that such Award LTIP Units are subject to
restrictions as set forth herein and in the Partnership Agreement.

 

c.                   Compliance With Law. The Partnership and the Advisor will
make reasonable efforts to comply with all applicable securities laws. In
addition, notwithstanding any provision of this Agreement to the contrary, no
Award LTIP Units will become vested or be paid at a time that such vesting or
payment would result in a violation of any such law.

 

d.                  Advisor Representations; Registration.

 

(i)                 The Advisor hereby represents and warrants that (A) it
understands that it is responsible for consulting its own tax advisor with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Advisor is or by
reason of this Award may become subject, to its particular situation; (B) the
Advisor has not received or relied upon business or tax advice from the Company,
the Partnership or any of their respective Affiliates (as defined in the
Partnership Agreement), employees, agents, consultants or advisors, in their
capacity as such; (C) the Advisor provides services to the Partnership on a
regular basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Advisor believes to be necessary and appropriate to make an informed
decision to accept this Award; (D) Award LTIP Units are subject to substantial
risks; (E) the Advisor has been furnished with, and has reviewed and
understands, information relating to this Award; (F) the Advisor has been
afforded the opportunity to obtain such additional information as it deemed
necessary before accepting this Award; and (G) the Advisor has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.

 

(ii)               The Advisor hereby acknowledges that: (A) there is no public
market for Award LTIP Units or Award OP Units and neither the Partnership nor
the Company has any obligation or intention to create such a market; (B) sales
of Award LTIP Units and Award OP Units are subject to restrictions under the
Securities Act and applicable state securities laws; and (C) because of the
restrictions on transfer or assignment of Award LTIP Units and Award OP Units
set forth in the Partnership Agreement and in this Agreement, the Advisor may
have to bear the economic risk of its ownership of the Award LTIP Units covered
by this Award for an indefinite period of time.

 



 6 

 

 

e.                   Section 83(b) Election. In connection with each separate
issuance of LTIP Units under this Award pursuant to Section 3 hereof, the
Advisor may elect to include in gross income in the year of transfer the
applicable Award LTIP Units pursuant to Section 83 (b) of the Code substantially
in the form attached hereto as Exhibit B and to supply the necessary information
in accordance with the regulations promulgated thereunder. The Advisor agrees to
file such election (or to permit the Partnership to file such election on the
Advisor’s behalf) within thirty (30) days after the Grant Date with the IRS
Service Center where the Advisor files its personal income tax returns, provide
a copy of such election to the Partnership and the Company, and to file a copy
of such election with the Advisor’s U.S. federal income tax return for the
taxable year in which the LTIP Units are awarded to the Advisor. So long as the
Advisor holds any Award LTIP Units, the Advisor shall disclose to the
Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.

 

f.                   Severability. If, for any reason, any provision of this
Agreement is held invalid, such invalidity shall not affect any other provision
of this Agreement not so held invalid, and each such other provision shall to
the full extent consistent with law continue in full force and effect. If any
provision of this Agreement shall be held invalid in part, such invalidity shall
in no way affect the rest of such provision not held so invalid, and the rest of
such provision, together with all other provisions of this Agreement, shall to
the full extent consistent with law continue in full force and effect.

 

g.                  Governing Law. This Agreement is made under, and will be
construed in accordance with, the laws of State of Delaware, without giving
effect to the principles of conflict of laws of such state.

 

h.                  No Obligation to Continue Service as a Consultant or
Advisor. Neither the Company nor any affiliate is obligated by or as a result of
this Agreement to continue to have the Advisor as a consultant, advisor or other
service provider and this Agreement shall not interfere in any way with the
right of the Company or any affiliate to terminate the Advisor’s service
relationship at any time.

 

i.                    Notices. Any notice to be given to the Company shall be
addressed to the Secretary of the Company at 405 Park Avenue, 14 Floor, New
York, New York, 10022, and any notice to be given the Advisor shall be addressed
to the Advisor at the Advisor’s address as it appears on the records of the
Company, or at such other address as the Company or the Advisor may hereafter
designate in writing to the other.

 

j.                    Withholding and Taxes. The Advisor shall be solely
responsible for all federal, state, local, foreign, or other taxes or any taxes
under the Federal Insurance Contributions Act with respect to this Award.
Notwithstanding the foregoing, if at any time the Company or Partnership are
required to withhold any such taxes, the Advisor shall make arrangements
satisfactory to the Committee regarding the payment of any United States
federal, state, local, foreign, or other taxes required by law to be withheld
with respect to such amount; provided, however, that if any Award LTIP Units or
Award OP Units are withheld (or returned), the number of Award LTIP Units or
Award OP Units so withheld (or returned) shall be limited to the number which
have a fair market value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income. The obligations of the Company
under this Agreement will be conditional on such payment or arrangements, and
the Company and its affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the Advisor.

 



 7 

 

 

k.                  Headings. The headings of paragraphs hereof are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.

 

l.                    Counterparts. This Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.

 

m.                Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and any successors to the Company
and the Partnership, on the one hand, and any successors to the Advisor, on the
other hand, by will or the laws of descent and distribution, but this Agreement
shall not otherwise be assignable or otherwise subject to hypothecation by the
Advisor.

 

n.                  Section 409A. This Agreement shall be construed,
administered and interpreted in accordance with a good faith interpretation of
Section 409A of the Code. Any provision of this Agreement that is inconsistent
with Section 409A of the Code, or that may result in penalties under Section
409A of the Code, shall be amended, with the reasonable cooperation of the
Advisor and the Company and the Partnership, to the extent necessary to exempt
it from, or bring it into compliance with, Section 409A of the Code.

 

[Signature page follows]

 



 8 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 



  GLOBAL NET LEASE, INC.           By: /s/ Scott J. Bowman     Name: Scott J.
Bowman     Title: Chief Executive Officer and President           GLOBAL NET
LEASE OPERATING PARTNERSHIP, L.P.             By: Global Net Lease, Inc., its
general partner           By: /s/ Scott J. Bowman     Name: Scott J. Bowman    
Title: Chief Executive Officer and President           GLOBAL NET LEASE
ADVISORS, LLC             By: GLOBAL NET LEASE SPECIAL       LIMITED PARTNER,
LLC, its member             By: AR CAPITAL GLOBAL HOLDINGS, LLC, its member    
        By: AR GLOBAL INVESTMENTS, LLC, its member           By: /s/ William M.
Kahane     Name: William M. Kahane     Title: Manager

  

 



[Signature Page to Outerperformance Award Agreement]

 

 
 

 

EXHIBIT A

DEFINITIONS

 

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of (A) the number of shares of Common Stock plus (B) the
REIT Shares Amount for all Partnership Units (assuming that such Partnership
Units were converted, exercised, exchanged or redeemed for OP Units as of such
date of determination at the applicable conversion, exercise, exchange or
redemption rate (or rate deemed applicable by the Committee if there is no such
stated rate) and such OP Units were then tendered to the Partnership for
redemption pursuant to the Partnership Agreement as of such date) other than
those Partnership Units held by the Company, in the case of each (A) and (B), to
the extent issued after the Effective Date and on or before such date of
determination in a capital raising transaction, in exchange for assets or
securities, or upon the acquisition of another entity; provided, that for the
avoidance of doubt, this definition of “Additional Shares” shall exclude: (i)
shares of Common Stock issued after the Effective Date upon exercise of stock
options or upon the exchange (directly or indirectly) of LTIP Units or other
Partnership Units issued to employees, non-employee directors, consultants,
advisors or other persons or entities as incentive or other compensation, (ii)
shares of Common Stock awarded after the Effective Date to employees or other
persons or entities in exchange for services provided or to be provided to the
Company or any of its affiliates, and (iii) all Initial Shares.

 

“Adjusted Market Cap” means (A) the Company’s Initial Market Cap less an amount
equal to the total number of Buyback Shares bought back during the measurement
period multiplied by $9.50 with respect to the calculation of (i) the Annual
Amount on the First Valuation Date, (ii) the Interim Amount, (iii) the Final
Absolute TRS Amount and (iv) the Final Relative TRS Amount, and (B) the Total
Shares as of the prior Valuation Date less any Buyback Shares bought back during
the measurement period multiplied by the spot closing stock price on the prior
Valuation Date, with respect to the calculation of the Annual Amount on the
Second Valuation Date and the Final Valuation Date.

 

“Annual Absolute TRS” means, as of each Valuation Date, a dollar amount equal to
four percent (4%) of the dollar amount by which, if any, the amount of the
Company’s Total Return, determined as of such date, exceeds the Threshold
Amount, determined as of such date.

 

“Annual Amount” means, as of a Valuation Date, an amount equal to up to one and
one quarter percent (1.25%) of the Company’s Initial Market Cap based on the
level of achievement of Annual Absolute TRS and Annual Relative TRS as of such
Valuation Date for the period commencing on (A) the Effective Date with respect
to the First Valuation Date and (B) the prior Valuation Date with respect to the
Second Valuation Date and the Final Valuation Date.

 

“Annual Relative TRS” means, as of each Valuation Date, a dollar amount equal to
four percent (4%) of any amount by which the Company’s Total Return for the
period commencing on (A) the Effective Date with respect to the First Valuation
Date and (B) the prior Valuation Date with respect to the Second Valuation Date
and the Final Valuation Date, exceeds the Relative Threshold Amount as of such
date; provided, that the amount so earned will be subject to reduction in
accordance with a ratable sliding scale factor so that (A) if the Company’s TRS
Percentage for the applicable period is six percent (6%) or more, there will be
no reduction to Annual Relative TRS for such period; (B) Annual Relative TRS for
such period shall be reduced by fifty percent (50%) if such TRS Percentage for
the applicable period is zero percent (0%); (C) Annual Relative TRS for such
period shall be reduced based on a linear interpolation between the foregoing
reduction factors if the Company’s TRS Percentage for the applicable period is
between zero percent (0%) and six percent (6%) (e.g., if the Company achieved a
TRS Percentage of three percent (3%), the value of any award would be reduced by
a factor of twenty-five percent (25%)); and (D) Annual Relative TRS for such
period shall be reduced by one hundred percent (100%) if the TRS Percentage for
the applicable period is below zero percent (0%).

 



 Exhibit A - 1 

 

 

“Award OP Units” has the meaning set forth in Section 7 hereof.

 

“Award LTIP Units” has the meaning set forth in Section 3(a) hereof.

 

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Buyback Shares” means (without double-counting), as of a particular date of
determination, (A) shares of Common Stock or (B) the REIT Shares Amount for
Partnership Units (assuming that such Partnership Units were converted,
exercised, exchanged or redeemed for OP Units as of such date of determination
at the applicable conversion, exercise, exchange or redemption rate (or rate
deemed applicable by the Committee if there is no such stated rate) and such OP
Units were then tendered to the Partnership for redemption pursuant to the
Partnership Agreement as of such date), other than those Partnership Units held
by the Company, in the case of each (A) and (B), to the extent repurchased by
the Company after the Effective Date and on or before such date of determination
in a stock buyback transaction or in a redemption of Partnership Units for cash
pursuant to the Partnership Agreement; provided, that for the avoidance of
doubt, this definition of “Buyback Shares” shall exclude: (i) shares of Common
Stock issued after the Effective Date upon exercise of stock options or upon the
exchange (directly or indirectly) of LTIP Units or other Partnership Units
issued to employees, non-employee directors, consultants, advisors or other
persons or entities as incentive or other compensation, and (ii) shares of
Common Stock awarded after the Effective Date to employees or other persons or
entities in exchange for services provided or to be provided to the Company or
any of its affiliates.

 

“Change of Control” means and includes any of the following events:

 

(i)                 any Person is or becomes Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the then outstanding securities of the
Company, excluding (A) any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (x) of subsection (ii) below
and (B) any Person who becomes such a Beneficial Owner through the issuance of
such securities with respect to purchases made directly from the Company; or

 

(ii)               the consummation of a merger or consolidation of the Company
with any other Person or the issuance of voting securities of the Company in
connection with a merger or consolidation of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (x) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) seventy percent (70%) or more of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (y) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the then outstanding securities of
the Company; or

 



 Exhibit A - 2 

 

 

(iii)             the consummation of a sale or disposition by the Company of
all or substantially all of the assets of the Company; or

 

(iv)             persons who, as of the Effective Date, constitute the Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board; provided that any person becoming a
director of the Company subsequent to such date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election a vote of at least a majority of the Incumbent Directors.

 

Notwithstanding the foregoing, with respect to any payment that is triggered
upon a Change in Control, a transaction shall not be deemed to be a Change in
Control unless such transaction constitutes a “change in control event” within
the meaning of Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

 

“Common Stock Price” means, as of the Effective Date, $9.50 and, as of any other
date, the average of the Fair Market Value of one share of Common Stock over the
fifteen (15) consecutive trading days ending on, and including, such date (or,
if such date is not a trading day, the most recent trading day immediately
preceding such date); provided, however, that if such date is the date upon
which a Transactional Change of Control occurs, the Common Stock Price as of
such date shall be equal to the fair value, as determined by the Committee, of
the total consideration paid or payable in the transaction resulting in the
Transactional Change of Control for one share of Common Stock.

 

“Continuous Service” means the Advisor’s continuous service as manager of the
Company without interruption or termination.

 

“Conversion Factor” has the meaning set forth in the Partnership Agreement.

 

“Effective Date” means June 2, 2015.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



 Exhibit A - 3 

 

 

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if such security is admitted to trading on a national
securities exchange, the fair market value of such security on any date shall be
the closing sale price reported for such security on the principal stock
exchange or, if applicable, any other national exchange on which the security is
traded or admitted to trading on such date on which a sale was reported; and (B)
if such security is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or a successor
quotation system, the fair market value of such security on any such date shall
be the average of the highest bid and lowest asked prices for such security on
the system on such date on which both the bid and asked prices were reported.

 

“Final Absolute TRS Amount” means, as of the Final Valuation Date, a dollar
amount equal to four percent (4%) of the dollar amount by which, if any, the
amount of the Company’s Total Return, determined as of such date, exceeds the
Threshold Amount, determined as of such date.

 

“Final Relative TRS Amount” means, as of the Final Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Effective Date through the Final
Valuation Date exceeds the Relative Threshold Amount as of such date; provided,
that the amount so earned will be subject to reduction in accordance with a
ratable sliding scale factor so that (A) if the Company’s TRS Percentage for the
period commencing on the Effective Date through the Final Valuation Date is
eighteen percent (18%) or more, there will be no reduction to the Final Relative
TRS Amount; (B) the Final Relative TRS Amount shall be reduced by fifty percent
(50%) if such TRS Percentage is zero percent (0%); (C) the Final Relative TRS
Amount shall be reduced based on a linear interpolation between the foregoing
reduction factors if the Company’s TRS Percentage is between zero percent (0%)
and eighteen percent (18%) (e.g., if the Company achieved a TRS Percentage of
nine percent (9%), the value of any award would be reduced by a factor of
twenty-five percent (25%)); and (D) the Final Relative TRS Amount shall be
reduced by one hundred percent (100%) if such TRS Percentage is below zero
percent (0%).

 

“Final Valuation Date” means June 2, 2018.

 

“First Valuation Date” means June 2, 2016.

 

“Initial Market Cap” means (A) $9.50 multiplied by (B) the number of Initial
Shares outstanding on the Effective Date.

 

“Initial Shares” means the sum of: (A) all shares of Common Stock outstanding as
of the applicable date (including any vested and nonvested restricted shares of
Common Stock issued under any other incentive plan maintained by the Company
prior to the applicable date), plus (B) any shares of Common Stock representing
the REIT Shares Amount for all Partnership Units outstanding as of the
applicable date (assuming such Partnership Units were converted, exercised,
exchange or redeemed for OP Units as of the applicable date at the applicable
conversion, exercise, exchange or redemption rate (or rate deemed applicable by
the Committee if there is no such stated rate) and such OP Units were then
tendered to the Partnership for redemption pursuant to the Partnership Agreement
as of such date) other than Partnership Units held by the Company; provided,
that for the avoidance of doubt, this definition of “Initial Shares” shall
exclude shares of Common Stock issuable upon exercise of stock options or upon
the exchange (directly or indirectly) of LTIP Units or other Partnership Units
issued to employees, non-employee directors, consultants, advisors or other
persons or entities as incentive or other compensation.

 



 Exhibit A - 4 

 

 

“Interim Amount” means, as of the Second Valuation Date, an amount equal to (A)
up to three percent (3%) of the Company’s Initial Market Cap, less (B) any
amount of the Annual Amount achieved through the Second Valuation Date (such
that the maximum level of achievement through the Second Valuation Date shall
not exceed three percent (3%) of the Company’s Initial Market Cap), based on the
level of achievement of: (x) a dollar amount equal to four percent (4%) of the
dollar amount by which, if any, the amount of the Company’s Total Return,
determined as of such date, exceeds the Threshold Amount, determined as of such
date (“Interim Absolute TRS”), and (y) as of the Second Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Effective Date, exceeds the Relative
Threshold Amount as of such date (“Interim Relative TRS”); provided, that the
amount so earned will be subject to reduction in accordance with a ratable
sliding scale factor so that (A) if the Company’s TRS Percentage for the
applicable period is twelve percent (12%) or more, there will be no reduction to
Interim Relative TRS for such period; (B) Interim Relative TRS for such period
shall be reduced by fifty percent (50%) if such TRS Percentage for the
applicable period is zero percent (0%); (C) Interim Relative TRS for such period
shall be reduced based on a linear interpolation between the foregoing reduction
factors if the Company’s TRS Percentage for the applicable period is between
zero percent (0%) and twelve percent (12%) (e.g., if the Company achieved a TRS
Percentage of six percent (6%), the value of any award would be reduced by a
factor of twenty-five percent (25%)); and (D) Interim Relative TRS for such
period shall be reduced by one hundred percent (100%) if the TRS Percentage for
the applicable period is below zero percent (0%). For the avoidance of doubt,
any Interim Amount will be determined based on the formula in the preceding
sentence which provides for a reduction for any Annual Amounts determined at the
First and Second Valuation Dates, but not less than zero.

 

“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.

 

“Maximum Total Outperformance Amount” means five percent (5%) of the Company’s
Initial Market Cap.

 

“OP Units” has the meaning set forth in the Partnership Agreement.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of June 2, 2015, among the
Company, as general partner, the Advisor, as a limited partner, and any limited
partners that are admitted from time to time to the Partnership and listed on
Schedule A thereto, as amended, restated or supplemented from time to time.

 



 Exhibit A - 5 

 

 

“Partnership Units” has the meaning set forth in the Partnership Agreement.

 

“Peer Group” means Gramercy Property Trust Inc., Lexington Realty Trust, Select
Income REIT, and W. P. Carey Inc.

 

“Peer Group Return Percentage” means, the median percentage return to
stockholders of the Peer Group (A) for the period commencing on the Effective
Date and ending on the First Valuation Date with respect to the calculation of
Annual Relative TRS for the First Valuation Date, (B) for the period commencing
on the day after the prior Valuation Date and ending on the next Valuation Date
with respect to calculation of Annual Relative TRS for the Second Valuation Date
and the Final Valuation Date and (C) for the period commencing on the Effective
Date and ending on the Second Valuation Date and the Final Valuation Date with
respect to calculating Interim Relative TRS and Final Relative TRS,
respectively; in each case as calculated by an independent consultant engaged by
the Committee and as approved by the Committee in its reasonable discretion.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“REIT Shares Amount” has the meaning set forth in the Partnership Agreement.

 

“Relative Threshold Amount” means an amount calculated in the same manner as the
Threshold Amount provided that instead of the TRS Percentage the Peer Group
Return Percentage shall be utilized in calculating the Threshold Amount.

 

“Second Valuation Date” means June 2, 2017.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has more than a fifty percent (50%) interest, either directly
or indirectly.

 

“Threshold Amount” means for each measurement period an amount equal to the sum
of: (A) the Adjusted Market Cap; plus (B) an amount equal to (i) seven percent
(7%) multiplied by the Adjusted Market Cap for each annual measurement period,
(ii) fourteen percent (14%) multiplied by the Adjusted Market Cap for purposes
of calculating Interim Absolute TRS and (iii) twenty-one percent (21%)
multiplied by the Adjusted Market Cap for purposes of calculating the Final
Absolute TRS Amount; plus (C) the value of any Additional Shares issued since
the start of the measurement period (based on the spot closing prices on the
issuance dates of the Additional Shares); plus (D) an amount equal to the
proportional required return (based on a non-compounded daily rate of .0001918)
from the issuance dates of the Additional Shares to the end of the measurement
period on the values of the Additional Shares from (C) above; plus (E) the
number of Buyback Shares bought back since the start of the measurement period
multiplied by the spot closing price at the start of the measurement period (or
$9.50 for measurement periods beginning on the Effective Date); plus (F) an
amount equal to the proportional required return (based on a non-compounded
daily rate of .0001918) from the start of the measurement period to the buyback
dates of the Buyback Shares on the values of the Buyback Shares from (E) above.

 



 Exhibit A - 6 

 

 

“Total Outperformance Amount” means, as of the Final Valuation Date, a dollar
amount equal to the algebraic sum of: (A) the Final Absolute TRS Amount, (B) the
Final Relative TRS Amount, (C) the Annual Amounts determined as of each
Valuation Date and (D) the Interim Amount; provided that (i) if the resulting
amount is a negative number, the Total Outperformance Amount shall be zero, and
(ii) in no event shall the Total Outperformance Amount exceed the Maximum Total
Outperformance Amount. For the avoidance of doubt, the Total Outperformance
Amount is based on (i) the Annual Amounts granted at the First, Second and Final
Valuation Dates, plus (ii) the Interim Amount less any Annual Amounts granted at
the First and Second Valuation Dates, plus (iii) the sum of the Final Absolute
TRS Amount plus the Final Relative TRS Amount, less any Annual Amounts granted
at the First, Second and Third Valuation Dates and any Interim Amount granted at
the Second Valuation Date, but not less than zero and not greater than the
Maximum Total Outperformance Amount.

 

“Total Return” means (without double-counting), as of a particular date of
determination, a dollar amount equal to the sum of: (A) the Total Shares as of
such date of determination multiplied by the Common Stock Price as of such date,
plus (B) an amount equal to the sum of the total dividends and other
distributions declared between the beginning of the applicable measuring period
and such date of determination so long as the “ex-dividend” date with respect
thereto falls prior to such date of determination (excluding dividends and
distributions paid in the form of additional shares of Common Stock or
Partnership Units), in respect of the Total Shares as of such date of
determination (it being understood, for the avoidance of doubt, that such total
dividends and distributions shall be calculated by reference to actual
securities outstanding as of each record date with respect to each applicable
dividend or distribution payment date, and not by multiplying the aggregate
amount of distributions paid on one OP Unit that was outstanding as of the
Effective Date between the Effective Date and such date of determination by the
number of Total Shares as of the date of determination), plus (C) the value of
any Buyback Shares redeemed from the start of the measurement period to the date
of determination (based on the spot closing prices on the buyback dates of the
Buyback Shares).

 

“Total Shares” means (without double-counting), as of a particular date of
determination, the algebraic sum of: (A) the Initial Shares, plus (B) the
Additional Shares, minus (C) all Buyback Shares repurchased or redeemed between
the Effective Date and such date of determination.

 

“Total OPP Unit Equivalent” means the aggregate of (i) the sum of Annual OPP
Unit Equivalents and the Interim OPP Unit Equivalent (the “Earned Annual and
Interim OPP Unit Equivalents”) and (ii) the excess (if any) of the Final OPP
Unit Equivalent over the Earned Annual and Interim OPP Unit Equivalents.

 

“Transactional Change of Control” means (A) a Change of Control described in
clause (i) of the definition thereof where the Person makes a tender offer for
Common Stock, (B) a Change of Control described in clause (ii) of the definition
thereof where the Company is not the surviving entity, or (C) a Change of
Control described in clause (iii) of the definition thereof.

 

“Transfer” has the meaning set forth in Section 7 hereof.

 



 Exhibit A - 7 

 

 

“TRS Percentage” means, with respect to the Company, the cumulative total
percentage return per share achieved by one share of the Company’s Common Stock
for each applicable measurement period, assuming contemporaneous reinvestment in
Common Stock of all dividends and other distributions, as calculated by an
independent consultant engaged by the Committee, which calculation shall be
approved by the Committee in its reasonable discretion.

 

“Valuation Date” means the First Valuation Date, the Second Valuation Date and
the Final Valuation Date, as applicable.

 



 Exhibit A - 8 

 

 

EXHIBIT B

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.The name, address and taxpayer identification number of the undersigned are:

 

Name: Global Net Lease Advisors, LLC (the “Taxpayer”)

 

Address:
   

 

Social Security No./Taxpayer Identification No.: ___-___-___

 

2.Description of property with respect to which the election is being made:
_____ LTIP Units in Global Net Lease Operating Partnership, L.P. (the
“Partnership”).

 

3.The date on which the LTIP Units were transferred is [•], 2015. The taxable
year to which this election relates is calendar year 2015.

 

4.Nature of restrictions to which the LTIP Units are subject:

 

(a)With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

(b)The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

 

5.The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $[•] per
LTIP Unit.

 

6.The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

 

7.A copy of this statement has been furnished to the Partnership and Global Net
Lease, Inc.

 

Dated:       Name:    

 



 Exhibit B - 1 

 

 

SCHEDULE TO EXHIBIT B

 

Vesting Provisions of LTIP Units

 

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0% to 100% based (i) 50% on Global Net Lease, Inc.’s (the
“Company’s”) per-share total return to shareholders and (ii) 50% on total return
against the total percentage return to stock holders of a specified peer group,
in each case for the period from [•], 2016 to [•], 2018 (or earlier in certain
circumstances). Under the time-based vesting hurdles, one-third (1/3) of the
LTIP Units will vest on June 2, 2018, one-third (1/3) of the LTIP Units will
vest on June 2, 2019, and the remaining one-third (1/3) of the LTIP Units will
vest on June 2, 2020, provided that the Taxpayer continues its service
relationship with the Company and the Partnership through such dates, subject to
acceleration in the event of certain extraordinary transactions or termination
of the Taxpayer’s service relationship with the Company under specified
circumstances. Unvested LTIP Units are subject to forfeiture in the event of
failure to vest based on the determination of the performance-based percentage
or the passage of time.

 



 Exhibit B - 2 

 